Citation Nr: 0032451	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-04 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with chronic tension headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active service from July 1942 to February 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.   In a rating decision issued in January 1998, the 
RO assigned a 10 percent evaluation for PTSD, to include 
chronic tension headaches (previously diagnosed as anxiety 
reaction), effective September 1997.  In a September 1998 
remand opinion, the Board required further development of the 
claim.  Such development was performed, including a November 
1999 VA examination.  During the pendency of this appeal, in 
a rating decision issued in January 2000, the RO increased 
the veteran's disability rating to 30 percent.  Since the 
veteran's representative has continued to express 
dissatisfaction with the 30 percent rating, the veteran has 
otherwise not withdrawn his appeal for an increased 
disability rating for his PTSD, and in light of the fact that 
the maximum schedular disability rating has not been assigned 
to date, the appeal continues.  AB v. Brown, 6 Vet. App. 35, 
38 (1993). 

In reviewing the claims file, the Board notes that in rating 
decisions issued in January and September 2000, the RO 
denied, in part, service connection for irritable bowel 
syndrome, earaches, and for dental and stomach disorders, as 
not well grounded.  During the pendency of the veteran's 
appeal but after the case was forwarded to the Board, the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (Act) became law.  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA may, on its own 
motion, readjudicate a claim denied as not well grounded 
during the period beginning on July 14, 1999, and ending on 
the date of the enactment of the Act (November 9, 2000).   
Thus, these issues are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Symptomatology attributable to the veteran's PTSD with 
chronic tension headaches currently results in no more than 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect, impaired judgment, 
disturbances of motivation and mood, impairment of short and 
long term memory, and difficulty in establishing and 
maintaining effective work and social relationships.
 

CONCLUSION OF LAW

The criteria for a 50 percent disability rating for the 
veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §4.125-4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  In this connection, the Board 
finds that the November 1997 and 1999 VA examinations and VA 
outpatient records, which evaluated the status of the 
veteran's disability, are adequate for rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Until a rating decision issued in January 1998, the veteran 
was service connected for anxiety reaction since his 
discharge from the service.  In September 1997, the veteran 
submitted a claim of service connection for PTSD or an 
increased evaluation for his service-connected neurosis.  
Service personnel and medical records show that the veteran 
served aboard the USS San Francisco and participated in the 
occupation of the Gilbert Islands, the attack on the Marshall 
Islands and in the Aleutian Campaign during World War II.  He 
was diagnosed with a psychoneurosis, manifested by anxiety 
and conversion symptoms following combat while in service, 
and was medically discharged from the U.S. Navy.  The 
November 1997 VA examiner indicated that the veteran's 
symptoms were likely diagnosed as an anxiety disorder when 
initially evaluated, but that his symptoms now fit the 
diagnosis for PTSD.  As a result, in a rating decision issued 
in January 1998, the RO recharacterized the veteran's 
disability as PTSD with chronic tension headaches (previously 
diagnosed as anxiety reaction) and assigned a 10 percent 
evaluation, effective September 1997.  After a September 1998 
Board remand opinion, in a rating decision issued in January 
2000, the RO increased the rating to 30 percent, effective 
September 1997.  The rating has remained unchanged.

An August 1997 private psychological evaluation report 
indicates that the veteran was oriented in all spheres, his 
affect was slightly blunted, and his mood was mildly anxious.   
There were no indications of hallucinations or delusional 
thinking.  No deficits in personal hygiene were observed.  
Speech was logical and coherent, without circumstantiality, 
tangentially, flight of ideas or loosening of associations.  
The veteran's attention and concentration were sustained 
throughout the assessment.  The veteran reported that his 
sleep was fitful partly due to the chronic pain associated 
with degenerative joint disease.  About twice a month he 
would awaken from nightmares.  The veteran reported that he 
thought about wartime experiences only intermittently and 
actively avoided watching depictions of war because he would 
become anxious and agitated whenever he did so.  The 
veteran's wife noted that the veteran had an extreme startle 
response to any sudden, loud noise, which the veteran denied 
was the case before service.  When irritated and agitated, 
the veteran would go off by himself and "yell at the cows."   
The veteran sustained a lumbar fracture at work, which 
precipitated his retirement.  Before his retirement on 
disability, the veteran acknowledged that he related "fair" 
with others, denying any explosive episodes.  He and his wife 
attended church regularly and had good friends with whom they 
got together.  The veteran reported that he gets depressed at 
times, but denied any suicidal ideation.  A Minnesota 
Multiphase Personality Inventory-2 (MMPI-2) test was 
administered.  According to the psychologist, the veteran was 
strongly oriented to deny psychological symptoms on the MMPI-
2, to the point that the validity of the test was somewhat 
suspect.  While the veteran appeared to be aware of some 
tension, he did not express severe anxiety or depression; 
this pattern is associated with a chronic pattern of less 
severe reduction in efficiency.  His profile suggested that 
most of the time, the veteran would keep tight control over 
his feelings, but might occasionally lose his temper.  The 
veteran had a strong need to present himself as conventional, 
responsible, moral, and without significant problems.  The 
diagnostic impression was chronic PTSD, mild, with a Global 
Assessment of Functioning (GAF) score of 65-70.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (Fourth Ed. 1994) (DSM-IV) adopted by 
the VA at 38 C.F.R. §§ 4.125 and 4.126 (2000).  The private 
psychologist noted that the veteran's level of impairment 
would be at 10 percent or less using VA's rating schedule due 
to the relatively mild and transient nature of the veteran's 
symptoms, without any treatment.
 
A November 1997 VA neurological examination was normal.  The 
veteran was diagnosed with chronic tension headaches, which 
the examiner opined were related to anxiety.  At a November 
1997 VA PTSD examination, the veteran reported having 
problems with depression, nervousness, insomnia, fears, 
concentration problems, irritability, guilty feelings, and an 
inability to relax and worries.  He recounted that he was 
stationed in the Pacific in World War II and participated in 
"quite a few" battles going from "one engagement to another."  
The veteran was stationed on a heavy cruiser that was 
attacked by planes and torpedoes and saw several of his 
friends killed.  He reported trying to forget these 
experiences, but said that he still thought about them once 
or twice a week and dreamt about them about six times per 
year.  The veteran said that he would go into a depression 
that felt "almost like a coma" and would have a vague 
apprehensive feeling "like something has happened and [he] 
don't know what it is."  These feelings would last 6 to 8 
hours.  The veteran stated that he was nervous around large 
groups and tried to get away whenever possible.  He reported 
awakening nightly and once or twice a week finding it 
difficult to fall back to sleep.  The veteran could not 
tolerate sitting for long periods; he had to find something 
to do all the time.  His concentration was fairly good but he 
startled easily to loud noises.  The veteran reported that he 
had never had any mental health services.  Most of the 
veteran's social contacts were with family.  He did not have 
any friends with whom he got together.  He attended church 
and school related functions necessary for his daughter.  

On examination, the veteran was noted to have appropriate 
grooming and hygiene and had walked to the office and sat for 
the interview without apparent difficulty.  Speech was clear 
with a good ability to express himself.  The veteran's affect 
was nervous, and overall mood seemed anxious and 
apprehensive.   Orientation was appropriate, and thinking was 
spontaneous, logical, and well organized.  The veteran denied 
suicidal ideation or hallucinations.  Relationships with 
others appeared good with a medium amount of contact with 
others and a preference for contact.  His self-esteem was 
fair, his memory good, and his thinking was primarily 
concrete.  The veteran's judgment seemed good and his insight 
was fair.  His intellectual functioning was estimated to be 
in the average range.  The veteran was friendly and 
cooperative with good eye contact, when relating to the 
examiner.  The examiner found that the veteran seemed to be 
having problems with PTSD, noting that he had experienced 
trauma during World War II of sufficient intensity to trigger 
the disorder.  The veteran manifested intrusive memories, 
efforts to avoid his memories, detachment from others, 
restricted affect, sleep disturbance, hypervigilance, and an 
exaggerated startle response.  It was the examiner's opinion 
that these problems were previously diagnosed as an anxiety 
disorder.  The veteran's problems were occurring on a weekly 
basis, were mild in intensity with impairment primarily in 
mood, and had been chronic in duration.  The veteran's 
activity level and marital functioning was good, and he was 
able to complete all tasks of daily living appropriately.   
Significant change in his condition was unlikely.  The 
diagnosis was chronic PTSD with a GAF score of 68.
 
VA outpatient treatment reports from November 1997 to May 
1999 show treatment for many complaints, including PTSD, 
sleep problems, depression, anxiety, restless leg syndrome, 
moodiness, anger and headaches.  After the 1997 examination, 
the veteran began some outpatient psychotherapy and 
medication.

At a November 1999 VA PTSD examination, the veteran repeated 
the same wartime history that he had related at the previous 
VA examination and denied any major marital or family 
problems.  On examination, the veteran presented a neat, 
clean and well-groomed appearance; he was pleasant, 
cooperative, alert and coherent; and he was oriented to time, 
place and person.  His affect was somewhat tense.  His 
judgment and insight were good.  His peer relationships were 
minimal, as he tended to avoid people and kept to himself.  
His temper was short and irritable and his sleep pattern was 
irregular.  He thought about the war frequently and had 
occasional dreams about the war.  He also had numerous 
headaches.  His memory and concentration were fairly good.  
However, his energy was low and he got depressed but denied 
crying spells or suicidal ideations.  His moods varied but he 
denied hallucinations, delusions, paranoia, or phobias.  He 
was hypervigilant and easily aroused.  He had guilt and angry 
feelings about the war.  His social life was minimal but he 
did attend church.  He was uneasy around people and in new 
and unfamiliar situations and, in general, kept to himself.  
The diagnosis included PTSD with underlying depression and a 
GAF score of 60.  The examiner noted that the veteran's 
incapacity was moderately severe and recommended continuing 
therapy.

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2000).  

The veteran has been assigned a 30 percent disability rating 
for PTSD under the provisions of Diagnostic Code 9411.   See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  A 30 percent 
evaluation is assigned if there is occupational and social 
impairment due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
assigned if there is occupational and social impairment due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  A 
70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships; a 100 percent evaluation is assigned 
if there is total social and occupational impairment due to 
symptoms including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.
 
After reviewing the record, it is clear that the veteran 
suffers impairment due to his PTSD, and the evidence shows 
that a number of symptoms for a 50 percent rating have been 
demonstrated.   However, the preponderance of the evidence is 
against a finding that the criteria for the next higher 
rating of 70 percent have been met.  The Board notes that the 
veteran's GAF scores were in the 60 to 70 range on his August 
1997 private psychological evaluation and his last two PTSD 
examinations (November 1997 and 1999).  The Board observes 
that a GAF score of 51-60 indicates only moderate symptoms 
and moderate difficulty in social, occupational, or school 
functioning, while a GAF score of 61 to 70 indicates only 
some mild symptoms or some difficulty in social, 
occupational, or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).

The Board realizes that a GAF score is not determinative by 
itself.  In this regard, and looking at the other evidence of 
record, the Board notes that the veteran's PTSD is not 
characterized by symptomatology that includes such severe 
manifestations as suicidal ideation; obsessional rituals; 
illogical, obscure or irrelevant speech; near continuous 
panic or depression affecting his ability to act 
independently or appropriately; spatial disorientation; or 
neglect of personal hygiene.  Even though he maintains close 
ties to his family and attends church on a regular basis, the 
veteran has difficulty in establishing and maintaining 
effective social relationships.  His peer relationships were 
minimal; he was uneasy around people and in new and 
unfamiliar situations; and he tended to avoid people and kept 
to himself.  The veteran's affect was somewhat tense at the 
November 1999 examination.  His temper was short and 
irritable; he was hypervigilant and easily aroused; and he 
had numerous headaches and mood swings.  The veteran speaks 
coherently, and his judgment and insight have been 
characterized as good.  There have been no indications that 
the veteran's personal appearance and hygiene have been 
neglected, his speech and thought processes have been 
routinely described as logical, coherent and cohesive and he 
has been alert and oriented to time, place and person at his 
examinations.  However, the examiner noted that the veteran's 
memory and concentration were "fairly good," that his 
incapacity was moderately severe and recommended continuing 
therapy.  As such, the evidence when considered in its 
totality does not present a picture of impairment for a 70 
percent rating as contemplated by the rating criteria.

Simply put, the Board views the record as a whole as leading 
to the conclusion that the veteran's psychiatric disability 
picture falls within the criteria for a 50 percent rating, 
and the preponderance of the evidence is against entitlement 
to a disability rating of 70 percent.  

The Board finds that the disability picture presented by the 
veteran's PTSD is not so exceptional or unusual as to warrant 
a referral for consideration of an evaluation on an 
extraschedular basis.  No health or vocational professional 
has attributed the veteran's retirement to his PTSD nor has 
the veteran's PTSD necessitated recent hospitalization.  The 
Board is therefore not required to refer the claim to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 

ORDER

Subject to the provisions governing the award of monetary 
benefits, a disability rating of 50 percent for PTSD is 
granted.




		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

